Citation Nr: 1401623	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  07-35 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran had active air service from April 1970 to September 1993.  He died in January 2007.  The appellant claims to be the Veteran's surviving spouse.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board remanded this matter in September 2011.  The case has now been returned to the Board pursuant to 38 C.F.R. § 19.38 (2013) for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded once more to attempt to obtain additional records relevant to the appeal.  Specifically, the Board remanded this matter in September 2011, in pertinent part, to write to the claimant and ask that she provide permission for VA to obtain private medical records from Dr. Stefan M. Marcuard.  Upon remand, the AMC sent the appellant a letter in September 2011 requesting such permission.  The appellant responded, but the AMC sent her a letter in November 2012 informing her that the release she submitted had expired; she was asked to provide a new one.  She submitted an updated release in December 2012, several days after the AMC issued a supplemental statement of the case (SSOC).  No further action was then taken by the AMC.  

The records from Dr. Marcuard remain relevant and necessary to resolution of the case.  Most importantly, a medical expert opinion was obtained in August 2012, and this expert specifically identified Dr. Marcuard's records as "lacking."   Thus, it is not clear that all procurable and assembled data was reviewed by the expert.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

In the same release, the appellant identified 2 other doctors as having relevant records: Dr. Abdallah and Dr. Gay.  The claims file shows that records were obtained from Dr. Gay.  However, complete records from Dr. Abdallah have not been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all reasonable efforts to obtain the relevant records from Dr. Stefan Marcuard and Dr. Jorge Abdallah.  This effort must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).

2.  All attempts to fulfill the development specified in paragraph 1 above must be documented in the claims file.  

If, after making all reasonable attempts as are necessary to obtain these records, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the appellant, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the appellant submits the records VA was unable to obtain; and (iv) a notice that the appellant is ultimately responsible for providing the evidence. 

The appellant must be also notified that she is allowed to provide such records himself, notwithstanding VA's inability to obtain the records.

3.  After completing the initial development requested in paragraphs 1-2 above, arrange for the claims file to be returned to the gastroenterologist who provided an opinion in August 2012.  

The gastroenterologist is to be asked to address, in light of the newly received evidence, whether it is at least as likely as not (i.e., at least equally probable) that adenocarcinoma of the esophagus had its clinical onset in service or is otherwise related to any event or circumstance of active duty to include Agent Orange exposure (accepting as true that the Veteran was exposed to Agent Orange).

As before, the gastroenterologist is asked to articulate the reasoning upon which the opinion is based.  That is, please (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  The examination report should set forth all findings and opinions.  

4.  After completing the requested actions, and any follow-up notification and/or development needed, readjudicate the remanded matter with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, furnish to the appellant and her representative, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The appellant should be afforded the appropriate time period to respond, and the case should then be returned to the Board for the purpose of appellate disposition, if indicated.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


